Title: To Thomas Jefferson from Hore Browse Trist, 28 September 1803
From: Trist, Hore Browse
To: Jefferson, Thomas


          
            Sir,
            Fort Adams 28 Sept. 1803
          
          On forming my returns for the Treasury, I was led to discover, that in the Abstract of Exports I had the honor to transmit you on the 16th, under the head Cordage, the value thro mistake was expressed 63, instead of 6275 dolls. This error I beg leave to correct, which will make the true sum Total 323,205 dollars for that month. 
          Presuming that some Missisippi water might be acceptable as a Curiosity, I have in readiness two Barrels, which I shall give myself the pleasure of putting on board the first Boat that passes to your Address, desiring the Vice Consul to forward them by the first opportunity. That it might on its arrival be a correct sample, I have caused one of the Barrels to be bottled & sealed—the river however being very low, the Water is more clear than it generally is. I have understood that its quality is somewhat different from below the confluence of Red river, whose waters are strongly impregnated with Salt.—With perfect respect and esteem I am Sir your Obedt. Servt.
          
            
              Hore Browse Trist
            
          
        